Citation Nr: 0615468	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-19 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for depressive disorder.   
 
2.  Entitlement to an increase in a 10 percent rating for 
residuals of a left ulnar fracture.   
 
3.  Entitlement to an increased (compensable) rating for 
residuals of a right fourth metacarpal fracture.   
 
4.  Entitlement to an increase in a 10 percent rating for 
hypertrophic rhinitis, sinusitis.   
 
5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from June 1951 to May 1954.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 RO rating decision which 
effectuated a March 2003 Board decision granting service 
connection for depressive disorder.  The RO assigned a 30 
percent rating, effective April 19, 2000.  


REMAND

The veteran contends that his service-connected depressive 
disorder is more severe than the 30 percent rating currently 
assigned indicates.  The last VA medical opinion, dated in 
November and December 2003, included diagnoses of cognitive 
disorder, not otherwise specified, and dysthymia, but did not 
specifically include any current objective findings pursuant 
to the examination.  The veteran was last examined by VA in 
January 2003.  

VA's duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  When available evidence is too old for 
an adequate evaluation of the veteran's current condition, 
VA's duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  Thus, on 
remand, the veteran should be afforded another VA 
examination.  Service connection is also in effect for 
cerebral atrophy, diffused.  The examiner should attempt to 
differentiate between symptomatology attributed to the 
depressive disorder versus that related to the cerebral 
atrophy.  See 38 C.F.R. § 4.14 (2005); Cf., Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).

In his May 2004 substantive appeal, the veteran requested 
that the RO obtain treatment records located at the San Juan, 
Puerto Rico VA Medical Center prior to forwarding his claim 
to the Board.  There is no indication that the RO requested 
any additional records.  The only recent VA treatment reports 
of record are dated from August 2003 to January 2004 and do 
not specifically refer to any psychiatric treatment.  As 
there are possibly additional VA treatment records, which may 
be pertinent to the veteran's claim, they should be obtained.  
See Bell v. Derwinski, 2 Vet.App. 611 (1992).  

Additionally, the record reveals that the veteran has not 
received adequate notice required under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2005) specifically with 
regard to the claim for increase for the depressive disorder.  
Such notice must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  The notice requirement is applicable to all aspects of 
the claim, to include the establishment of the effective date 
and the potential disability ratings.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Further, the Board notes that a February 2004 RO decision 
denied an increase in a 10 percent rating for residuals of a 
left ulnar fracture; denied an increased (compensable) rating 
for residuals of a right fourth metacarpal fracture; denied 
an increase in a 10 percent rating for hypertrophic rhinitis, 
sinusitis; and denied a claim for a TDIU rating.  In a 
statement received in March 2004, the veteran expressed his 
disagreement with all issues determined in the February 2004 
rating decision.  The RO has not issued a statement of the 
case as to those issues.  Where a notice of disagreement has 
been filed with regard to an issue, and a statement of the 
case has not been issued, the appropriate Board action is to 
remand the issue to the RO for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus 
these claims are being remanded for issuance of a statement 
of the case and to give the veteran the opportunity to 
complete an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following:  

1.  Notify the veteran of information and 
evidence necessary to substantiate his 
claim for an initial rating higher than 
30 percent for depressive disorder, to 
include the criteria for rating his 
service-connected disability and the 
regulations regarding the effective date 
of a rating.  Further notify the veteran 
of information and evidence that VA would 
seek to provide and information and 
evidence that he is expected to provide.  
Request the veteran to "provide any 
evidence in [his] possession that 
pertains to the claim."  

2.  Obtain copies of all the veteran's VA 
medical records, which are not already in 
the claims folder, concerning psychiatric 
problems and dated from July 2000 to the 
present, from the San Juan Puerto Rico VA 
Medical center.  

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
severity of his service-connected 
depressive disorder.  The claims folder 
must be provided to the examiner in 
conjunction with the examination.  In 
accordance with the latest AMIE worksheets 
for psychiatric disorders, the examiner is 
to provide a detailed review of the 
veteran's pertinent medical history, 
current complaints and nature and extent 
of the depressive disorder.  The examiner 
should attempt to distinguish 
symptomatology which is attributable to 
the veteran's service-connected depressive 
disorder and that which is attributable to 
the cerebral atrophy.  If the examiner 
cannot distinguish the various 
symptomatologies, this should be 
indicated. 

4.  Thereafter, review the claim for 
entitlement to an initial rating higher 
than 30 percent for depressive disorder.  
If the claim is denied, issue a 
supplemental statement of the case to the 
veteran and his representative, and he 
should be given an opportunity to respond 
before the case is returned to the Board.  

5.  Issue a statement of the case to the 
veteran and his representative on the 
issues of entitlement to an increase in a 
10 percent rating for residuals of a left 
ulnar fracture; entitlement to an 
increased (compensable) rating for 
residuals of a right fourth metacarpal 
fracture; entitlement to an increase in a 
10 percent rating for hypertrophic 
rhinitis, sinusitis; and entitlement to a 
TDIU rating.  If, and only if, the veteran 
completes an appeal of these issues, the 
RO should then return the case to the 
Board for appellate review of these 
issues.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






